     Case 2:20-cv-00395-GMN-BNW Document 9 Filed 03/22/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8                                                ***
 9    JAMES SHARKEY,                                       Case No. 2:20-cv-00395-GMN-BNW
10                                        Plaintiff,                    ORDER
             v.
11
      NEVADA DEPARTMENT OF
12    CORRECTIONS, et. al.,
                                     Defendants.
13

14          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

15   1983 by a former state prisoner. On February 10, 2021, this Court ordered Plaintiff to

16   notify the Court within 30 days of his current address. (ECF No. 5). The thirty-day period

17   has now expired, and Plaintiff has not filed his updated address or otherwise responded
     to the Court’s order.
18
            District courts have the inherent power to control their dockets and “[i]n the
19
     exercise of that power, they may impose sanctions including, where appropriate . . .
20
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
21
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
22
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
23
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
24
     with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for
25
     failure to comply with an order requiring amendment of complaint); Carey v. King, 856
26
     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
27
     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
28

                                                       1
     Case 2:20-cv-00395-GMN-BNW Document 9 Filed 03/22/21 Page 2 of 3



 1
      F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
 2
     v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
 3
     failure to comply with local rules).
 4          In determining whether to dismiss an action for lack of prosecution, failure to obey
 5   a court order, or failure to comply with local rules, the court must consider several factors:
 6   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
 7   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
 8   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
 9   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
10   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

11          In the instant case, the Court finds that the first two factors, the public’s interest in

12   expeditiously resolving this litigation and the Court’s interest in managing the docket,

13   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

14   in favor of dismissal, since a presumption of injury arises from the occurrence of

15   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
     Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
16
     favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
17
     of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
19
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
20
     at 1424. The Court’s order requiring Plaintiff to file his updated address with the Court
21
     within thirty (30) days expressly stated that “failure to timely comply with this order will
22
     result in dismissal of this action.” (ECF No. 5 at 21). Thus, Plaintiff had adequate warning
23
     that dismissal would result from his noncompliance with the Court’s order to file his
24
     updated address within thirty (30) days.
25
            It is therefore ordered that this action is dismissed without prejudice based on
26
     Plaintiff’s failure to notify the Court within 30 days of his current address in compliance
27   with this Court’s February 10, 2021 order. If Plaintiff wishes to pursue any of his claims,
28

                                                    2
     Case 2:20-cv-00395-GMN-BNW Document 9 Filed 03/22/21 Page 3 of 3



 1
      he must file a complaint in a new action.
 2
            It is further ordered that the Clerk of Court shall enter judgment accordingly and
 3
     close this case.
 4

 5          DATED THIS 22 day of        March     2021.

 6

 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
